UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1478


ABAYNESH DESTA ZEHERYE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


             On Petition for Review of an Order of the
                    Board of Immigration Appeals


Submitted:   November 15, 2011          Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW, SARAPU & PILCHER, PLLC, Washington,
D.C., for Petitioner.    Tony West, Assistant Attorney General,
Thomas B. Fatouros, Senior Litigation Counsel, Ann M. Welhaf,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Abaynesh       Desta     Zeherye,       a     native     and    citizen       of

Ethiopia,    petitions        for   review      of    an   order     of    the    Board    of

Immigration         Appeals        (“Board”)         denying        her     motion        for

reconsideration.        Because we conclude that Zeherye has abandoned

any challenge to the Board’s order, we dismiss the petition for

review.

             Zeherye did not file a timely petition for review from

the   September      15,    2010    order    dismissing        her   appeal       from    the

immigration judge’s decision.                   Her brief, however, is almost

entirely     an    attack     on    the   Board’s        dismissal        order    and    the

immigration        judge’s     ruling.           This      court      does        not    have

jurisdiction to review that order.                       See 8 U.S.C. § 1252(b)(1)

(2006) (stating that the petition for review must be filed no

later than thirty days after the date of the final order of

removal).         It is well-settled that the subsequent filing with

the Board of a motion to reconsider does not toll the time for

filing a petition for review in the Court of Appeals.                                     See

Stone v. INS, 514 U.S. 386, 394, 405-06 (1995).

             The denial of a motion to reconsider is reviewed for

abuse of discretion.               8 C.F.R. § 1003.2(a) (2011); Narine v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009); Jean v. Gonzales, 435
F.3d 475, 481 (4th Cir. 2006).                   Under Rule 28 of the Federal

Rules   of   Appellate        Procedure,     “the        argument    [section       of    the

                                            2
brief] . . . must contain . . . appellant’s contentions and the

reasons for them, with citations to the authorities and parts of

the record on which the appellant relies.”                   Furthermore, the

“[f]ailure to comply with the specific dictates of [Rule 28]

with respect to a particular claim triggers abandonment of that

claim on appeal.”       Edwards v. City of Goldsboro, 178 F.3d 231,

241 n.6 (4th Cir. 1999); see also Ngarurih v. Ashcroft, 371 F.3d
182, 189 n.7 (4th Cir. 2004) (failure to challenge the denial of

relief under the CAT results in abandonment of that challenge).

In her brief, Zeherye fails to raise a challenge to the Board’s

order that is the proper subject of this petition for review.

             Because   Zeherye   has   abandoned    any   challenge      to   the

Board’s order denying her motion to reconsider and this court

does   not    have     jurisdiction    to     review   the     Board’s    order

dismissing the appeal from the immigration judge’s decision, we

dismiss the petition for review.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          PETITION DISMISSED




                                       3